Citation Nr: 0023566	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  94-41 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fractures of the thoracic spine with 
osteoporosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service from December 1955 to 
August 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied service connection for fibromyalgia 
of the left upper extremity and a rating in excess of 20 
percent for residuals of compression fractures of the 
thoracic spine with osteoporosis.

In March 1997, the veteran and his spouse testified at a 
Board hearing at the RO.  In August 1997, the Board remanded 
the matter for additional development of the evidence.  While 
the matter was in remand status, by October 1999 rating 
decision, the RO increased the rating for the veteran's 
thoracic spine disability to 30 percent, effective November 
11, 1992, the date of receipt of his claim for an increase.  
Although an increased rating has been granted, the issue of 
entitlement to a rating in excess of 30 percent remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

By March 2000 letter, the veteran expressed his desire to 
withdraw his appeal on the issue of service connection for 
fibromyalgia of the left upper extremity.  His representative 
confirmed that the veteran wished to withdraw his appeal on 
this issue in July 2000 written argument to the Board.  
Accordingly, such issue is no longer within the Board's 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board is without 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (1998).  Thus, the only issue now on appeal 
is as set forth on the cover page above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of compression fractures of the thoracic 
spine with osteoporosis consist of limited motion and 
subjective complaints of pain; the credible and probative 
evidence does not show that the veteran's thoracic spine 
disability renders him bedridden, requires a brace or jury 
mast, or includes cord involvement or intervertebral disc 
syndrome of the thoracic spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of compression fractures of the thoracic spine with 
osteoporosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5288, 5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that in May 1956, the 
veteran fell 25 feet from scaffolding, landing on his head 
and shoulders.  X-ray examination revealed a skull fracture, 
a transverse fracture of the left clavicle, a rather marked 
compression of the body of T6, and minimal anterior 
compression of T7.  Treatment consisted of splinting the 
clavicle and bed rest.  Follow-up X-rays showed that all 
fractures were healing satisfactorily; he was discharged to 
duty in July 1956.  

Thereafter, the veteran continued to complain of pain in the 
thoracic spine.  In April 1957, he was diagnosed with 
arthritis of the thoracic spine, as well as personality 
defects which were determined to accentuate his disability.  
As a result, he was determined to be medically unfit for 
further service.  

Following separation from service, in September 1957, the 
veteran filed a claim of service connection for a thoracic 
spine disability.  On October 1957 VA orthopedic examination, 
he reported a constant thoracic spine ache, aggravated by 
lifting.  Physical examination showed mild pain on motion.  
The diagnosis was old compression fracture of T6.  By 
November 1957 rating decision, the RO granted service 
connection for residuals of compression fracture of T6 and 
assigned it an initial 10 percent rating.  

In June 1958, the veteran was hospitalized with continued 
complaints of interscapular pain.  He was treated with bed 
rest, physical therapy, and was provided a chair back brace.  
The diagnoses on hospital discharge included residuals of 
fractures of the dorsal spine, treated, improved.  

By August 1958 rating decision, the RO granted a temporary 
total rating for the veteran's thoracic spine disability, 
corresponding to his period of VA hospitalization.  
Thereafter, a 20 percent rating was assigned.  

In October 1958, the veteran was again hospitalized with 
continued complaints of thoracic spine pain.  Surgical fusion 
from T4 to T7 was performed.  No complaints or abnormalities 
pertaining to the left upper extremity were recorded on the 
hospitalization summary.  By February 1959 rating decision, 
the RO granted another temporary total rating for the 
veteran's thoracic spine disability corresponding to his 
period of VA hospitalization.  Thereafter, the RO assigned a 
40 percent disability rating for the thoracic spine 
disability under Codes 5293-5299.

In August 1959, the veteran was again hospitalized with 
continued complaints of thoracic spine pain.  The thoracic 
spine fusion was surgically explored and found to be solid; 
nonetheless, it was extended one vertebra.  By October 1959 
rating decision, the RO granted another temporary total 
rating for the veteran's thoracic spine disability 
corresponding to his VA hospitalization.  The 40 percent 
rating under Diagnostic Code 5293-5299 was continued.

In May 1960, the veteran underwent VA medical examination at 
which he reported thoracic spine pain as well as occasional 
numbness in his arms.  On physical examination, his upper 
extremities were well muscled, with no evidence of atrophy.  
He had excellent grip strength and normal pulses.  The 
examiner concluded that the veteran's upper extremities 
functioned normally.  It was also noted that X-ray 
examination of the thoracic spine showed residuals of a 
compression fracture of T6, treated with fusion, with good 
early results.  

By June 1960 rating decision, the RO decreased the rating for 
the veteran's thoracic spine disability to 20 percent under 
Diagnostic Code 5288.  

In September 1961, the veteran sought treatment after he 
reportedly injured his upper back while carrying a 200-pound 
load.  Physical examination showed well developed muscles 
over the shoulder girdle and back; there was no objective 
pathology found.  The impression was slight strain at site of 
old fusion.  The examiner concluded that the veteran was 
"hyper-reacting" to his disability.  

In June 1963, the veteran was hospitalized after he was 
involved in an automobile accident.  By way of history, he 
reported fracturing his thoracic spine in service and in 
1959, he had a spinal fusion which resulted in a slow but 
complete recovery, allowing him to continue his usual 
employment as a body and fender man.  He stated that his 
thoracic spine pain had subsided.  On admission, physical 
examination was normal, as were nerve velocity tests.  A 
cervical myelogram was performed and was negative.  The 
diagnoses on hospital discharge included postoperative status 
dorsal spine fusion, treated and improved.  By October 1963 
rating decision, the RO denied a rating in excess of 20 
percent for the veteran's thoracic spine disability under 
Diagnostic Code 5288.  

In May 1964, the veteran was again hospitalized after he 
reported continued thoracic spine pain, radiating to the left 
arm.  Several diagnostic tests during that period of 
hospitalization revealed no organic pathology or neurologic 
abnormality.  The veteran was advised that a thorough 
investigation of his problem showed a stable fusion of the 
upper thoracic spine.  He was advised that he did not require 
any further hospitalization, treatment or observation for his 
stable condition.  

On May 1967 VA medical examination, the veteran reported pain 
in the lumbosacral spine.  No complaints pertaining to the 
thoracic spine or left upper extremity were recorded.  The 
diagnoses included history of low back pain, not due to 
orthopedic causes.  Similar complaints were reported by the 
veteran during his hospitalization from September to November 
1967; the examiner indicated that the veteran's reported 
symptoms and disability were "grossly exaggerated."  The 
diagnoses included personality disturbance with 
musculoskeletal symptoms referable to the back.

In May 1970, the veteran was hospitalized for complaints of 
pain in the low back, left shoulder, and arm.  On 
examination, he had good range of motion of the back and 
extremities.  His upper extremities were well developed and 
symmetrical with no limitation of motion or motor or sensory 
deficits.  The diagnoses included personality disorder.  

In November 1971, the veteran underwent VA medical 
examination where he reported of near constant aching and 
pain in his back.  On examination, the upper extremities were 
normal.  There was a well-healed scar over the thoracic 
spine.  Range of motion of all joints was normal.  X-ray 
examination showed an old compression fracture of T6 with 
reduction of its vertical diameter.  The diagnoses included 
status post-operative surgical fusion of the dorsal spine.  

The veteran expressed similar complaints at a May 1972 VA 
medical examination.  The examiner concluded that there had 
been no progression of the veteran's thoracic spine condition 
due to the length of time since the fusion and the fact that 
the thoracic spine showed no mobility to speak of.  He 
indicated that there was no reason to assume the veteran's 
condition would worsen in the future, and indicated further 
that the old fracture of the veteran's left clavicle was 
asymptomatic.

By June 1972 rating decision, the RO increased the rating for 
the veteran's thoracic spine disability to 30 percent under 
Codes 5285-5288.  By July 1974 rating decision, the RO 
assigned a total rating based on individual unemployability 
due to his service-connected disabilities, including the 
thoracic spine disability and organic brain syndrome and 
seizure disorder.

On May 1981 VA medical examination, the veteran's gait was 
normal and he was able to squat, mount the examination table 
with ease, and sit comfortably.  Straight leg raising was 
normal.  Trunk rotation was quite guarded, but was to 30 
degrees, bilaterally.  The diagnoses included grand mal 
epilepsy in complete remission and compression fracture of 
T6, treated by fusion with some restriction of motion.

By June 1981 rating decision, the RO decreased the rating of 
the veteran's thoracic spine disability to 20 percent, and 
terminated the total rating based on individual 
unemployability due to service-connected disabilities.  Since 
that time, he has filed several claims for increased ratings 
for his service-connected disabilities, including his 
thoracic spine disability.  He was afforded numerous VA 
examinations and was seen frequently at a VA medical center.  
The overwhelming majority of these medical records describe 
the veteran's thoracic spine disability as stable.

In September 1992, the veteran filed his most recent claim 
for increased rating for his service-connected thoracic spine 
disability.  In connection therewith, he reported at a VA 
medical examination in October 1993 that he sustained a 
compression fracture of a midthoracic vertebra in service.  
He indicated that his thoracic spine pain persisted after 
separation from service and in 1958 and 1959, he had spinal 
fusion surgery.  He indicated that these procedures essened 
his pain, but he continued to have intermittent thoracic back 
pain.  He stated that, in recent years, his pain had become 
increasingly severe.  On physical examination, mild thoracic 
spine kyphosis was noted.  There was a well-healed, nontender 
scar over the mid thoracic area.  On range of motion testing, 
he reported moderate pain in the thoracic spine area.  The 
impressions included thoracic back pain due to chronic 
thoracic muscle strain and traumatic degenerative arthritis 
of the thoracic spine.  

By March 1994 rating decision, the RO denied a rating in 
excess of 20 percent for the thoracic spine disability.  The 
veteran appealed the RO determination, arguing that the 
severity of his thoracic spine disability had been "grossly 
underestimated."  

In support of his appeal, in March 1997, the veteran and his 
spouse testified at a Board hearing at the RO regarding his 
thoracic spine symptomatology.  He indicated that his 
thoracic spine pain had become more severe in recent years to 
the point that he was unable to stand or walk for extended 
periods of time.  

At his hearing, the veteran submitted additional VA 
outpatient treatment records showing continued complaints of 
thoracic spine pain.  These records show that in November 
1995, magnetic resonance imaging (MRI) of the thoracic spine 
revealed evidence of an old compression fracture with post-
surgical changes, but no evidence of cord compression, 
stenosis, or disc protrusion.  In October 1996, X-ray study 
of the thoracic spine showed relatively stable compression 
fractures of T4, T6, T7, and T10, osteopenia, and mild 
degenerative changes.  

In August 1997, the Board remanded the matter for additional 
development of the evidence, including additional outpatient 
treatment records and a VA medical examination to determine 
the severity of the veteran's thoracic spine disability.

Pursuant to the Board's remand, the RO obtained additional 
outpatient treatment records showing that the veteran 
continued to seek treatment for complaints of pain in the 
thoracic spine.  In May 1997, he reported constant pain 
between his scapulae.  On physical examination, his range of 
motion in all of his major joints was normal for his age.  
The impressions included chronic thoracic intrascapular back 
pain status post traumatic compression fractures, clinically 
stable presently.  Subsequent treatment records show 
continued complaints of thoracic spine pain.  

In November 1997, the veteran underwent VA medical 
examination at which he reported pain between his shoulder 
blades.  He described the history of his thoracic spine 
disability and indicated that he had been diagnosed with 
osteoporosis.  On physical examination, range of motion of 
the back was limited and there was diffuse tenderness.  The 
assessment was history of thoracic compression fractures.

In September 1998, the veteran was hospitalized complaining 
of significant back pain and profound shortness of breath.  
On admission, a history of compression fracture of the 
thoracic spine was noted.  The examiner also noted that a 
diagnosis of osteoporosis was based on X-ray evidence of 
osteoporosis in the thoracic spine.  The diagnoses included 
acute congestive heart failure, chronic obstructive pulmonary 
disease, chronic cigarette smoking, and history of fracture 
of the thoracic spine with ongoing pain.  Subsequent 
treatment records show continued treatment for 
arteriosclerotic heart disease, congestive heart failure, 
pulmonary fibrosis, and back pain.  

By October 1999 rating decision, the RO increased the rating 
for the veteran's thoracic spine disability to 30 percent, 
effective November 11, 1992, the date of receipt of his claim 
for increased rating.  

Later that month, he submitted the results of a bone density 
test showing osteoporosis in the left hip and spine.  
Subsequent treatment records show continued treatment for 
congestive heart failure and chest pain.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

III.  Analysis

The veteran's claim is well grounded under 38 U.S.C.A. 5107; 
thus, VA has a duty to assist in the development of facts 
pertinent to those claims.  Consistent with such duty, the 
veteran was afforded two VA medical examinations.  The Board 
finds that the examination reports, together with the other 
voluminous medical evidence of record, contain sufficient 
information to rate the veteran's disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, as the veteran has not 
identified any outstanding relevant evidence which may 
support his claim, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist.

Under the Rating Schedule, residuals of vertebral fracture 
are rated at 100 percent if there is cord involvement and the 
veteran is bedridden or requiring long leg braces.  Residuals 
are rated at 60 percent if there is no cord involvement but 
there is abnormal mobility requiring neck brace (jury mast).  
Residuals not fitting into the 100 or 60 percent categories 
are rated in accordance with definite limited motion or 
muscle spasm, with an additional 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.

In this case, the medical evidence of record does not show, 
nor does the veteran contend, that his thoracic spine 
disability currently includes spinal cord involvement, 
results in his being bedridden, requires the use of long leg 
braces or other brace.  Thus, the criteria for a 60 or 100 
percent rating under Diagnostic Code have not been met.  
Therefore, his disability is rated in accordance with the 
criteria for limited motion of the thoracic spine, adding an 
additional 10 percent for demonstrable deformity of the 
vertebral body.  Id.  

Limitation of motion of the dorsal segment of the spine is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (1999).   
The terms "thoracic spine" and "dorsal spine" are 
synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 
(1995).  Under those criteria, slight limitation of motion of 
the dorsal segment of the spine warrants a noncompensable 
evaluation.  Moderate or severe limitation of motion of the 
dorsal segment of the spine warrants a 10 percent evaluation.  
This is the maximum rating available under this Diagnostic 
Code.  

In this case, there is evidence which shows that the veteran 
indeed has a limited range of motion in the dorsal spine.  
However, under the criteria set forth in Diagnostic Codes 
5285 and 5291, a rating in excess of 30 percent could not be 
assigned.  In fact, the maximum rating available would be 20 
percent, representing 10 percent for severe limitation of 
motion of the thoracic spine under Diagnostic Code 5291, and 
assuming an additional 10 percent for demonstrable deformity 
of a vertebral body under Diagnostic Code 5285.  Thus, 
application of these diagnostic codes does not avail the 
veteran of a rating in excess of 30 percent.

Likewise, a higher rating is not available under the 
diagnostic codes pertaining to osteoporosis or arthritis, as 
those criteria also require that the disability be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003, 5013.  As noted, the veteran is 
already rated in excess of the maximum rating available for 
limitation of motion of the thoracic spine.  

The Board also notes that the Rating Schedule provides for a 
30 percent disability rating if there is evidence that the 
thoracic spine is ankylosed in an unfavorable position.  See 
38 C.F.R. § 4.71a, Code 5288 (1999).  While unfavorable 
ankylosis has not been shown by the objective evidence of 
record, the RO has nonetheless rated the veteran's thoracic 
spine disability by analogy under this provision, giving 
consideration to all of the subjective and objective 
manifestations of his thoracic spine disability.  However, 
given the thoracic spine symptoms evident in the medical 
evidence of record, this is the maximum rating available.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285 and 5288.

The Board has also considered whether an increased rating may 
be assigned under the provisions which pertain to 
intervertebral disc syndrome.  Under those criteria, severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief is assigned a 40 percent evaluation.  
Pronounced intervertebral disc syndrome that is persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief is assigned a 
60 percent evaluation.  However, the Board finds that this 
provision is not for application in the absence of evidence 
showing that the veteran's service connected thoracic spine 
disability includes intervertebral disc syndrome of the 
thoracic spine.

The other diagnostic criteria for disabilities of the spine 
under Codes 5285-5295 are not applicable here due either to 
criteria limited to unrelated spinal segments (cervical or 
lumbar spines) or because the veteran's current 30 percent 
rating presently exceeds potentially applicable diagnostic 
criteria.

The Board also finds that the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 do not provide a basis on which to 
assign a rating in excess of 30 percent.  Because the 
veteran's thoracic spine disability is currently evaluated in 
excess of the highest schedular rating available based upon 
limitation of motion, a higher rating under 38 C.F.R. §§ 4.40 
and 4.45 is not warranted.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

The Board has also considered whether a higher rating would 
be warranted under 38 C.F.R. § 4.59, but finds that the 
veteran's symptomatology of pain and limited motion is 
already contemplated in the current 30 percent rating.  There 
is no credible evidence that he experiences additional 
symptoms to an extent that the criteria for a rating higher 
than 30 percent would be justified.  In sum, the Board finds 
no basis on which to assign a rating in excess of 30 percent 
based on factors including pain and limited motion under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board has also considered assigning a separate 
compensable rating for the surgical scar of the thoracic 
spine.  Under Diagnostic Codes 7803 and 7804, a 10 percent 
disability evaluation is warranted for superficial scars 
which are poorly nourished and have repeated ulcerations, or 
which are tender and painful on objective demonstration.  In 
this case, the veteran's scars (when they have been mentioned 
at all in the medical evidence of record) have been 
undeniably asymptomatic.  In fact, the veteran does not claim 
that any residual scar is tender, painful, poorly nourished, 
or was ever ulcerated.  Moreover, none of the medical 
evidence of record shows any such symptoms.  In sum, there is 
no evidence whatsoever (objective or subjective) that the 
thoracic spine scars are tender, painful, poorly nourished, 
or ulcerated.  Thus, there is no basis on which to assign a 
separate compensable rating under 38 C.F.R. § 4.118, Codes 
7803 or 7804.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to rate his 
thoracic spine disability.  He has not been hospitalized on a 
frequent basis solely for his thoracic spine disability in 
recent years.  Likewise, while the record shows that he is 
severely disabled, his disability stems in large part from 
nonservice-connected conditions such as pulmonary fibrosis 
and congestive heart failure.  His thoracic spine disability, 
in and of itself, has not been shown to be productive of 
marked interference with employment.  Thus, the Board will 
not consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Since the preponderance of the evidence is against the claim 
for a rating in excess of 30 percent for the veteran's 
thoracic spine disability, the benefit-of-the-doubt doctrine 
is not applicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of compression fractures of the thoracic spine with 
osteoporosis is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

